Title: From Thomas Jefferson to George Blake, 28 December 1805
From: Jefferson, Thomas
To: Blake, George


                  
                     Sir 
                     
                     Washington Dec. 28. 1805
                  
                  I have recieved from Richard Q. Hoskins a petition, & from the judges a recommendation for a pardon from at least so much of a judgment against him as submitted him to corporal punishment. I have at the same time recieved representations which appear to me just that he ought to merit this remission by doing all the justice in his power to his principal mr Hastings, on whom his delinquency is said to fall with weight. I have therefore given him only a respite from execution for two months, that he may have time to furnish proofs that he has secured those who suffer by him as far as he is able. I take the liberty of asking your agency in availing him of this temporary respite, & informing him what is expected to entitle him to it’s being ultimately confirmed. Accept my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               